Citation Nr: 9903279	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-01 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for chronic prostatitis.

Entitlement to service connection for peripheral neuropathy.

Entitlement to service connection for gastroesophageal reflux 
disease.

Entitlement to service connection for irritable bowel 
syndrome.

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 70 percent disabling.

Entitlement to an increased evaluation for tinnitus, 
currently rated 10 percent disabling.

Entitlement to an increased (compensable) evaluation for post 
inflammatory melanosis, right buttock.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


INTRODUCTION

The veteran had active service from August 1966 to July 1969.

This appeal arises from a June 1997 rating decision which 
granted service connection for tinnitus, assigning a 10 
percent disability evaluation, and continued a 30 percent 
disability evaluation for post-traumatic stress disorder.  
This appeal also arises from a September 1997 rating decision 
which denied service connection for chronic prostatitis, 
peripheral neuropathy, gastroesophageal reflux disease and 
irritable bowel syndrome, and which continued a non-
compensable disability evaluation for post inflammatory 
melanosis, right buttock.  In a December 1997 rating decision 
the disability evaluation for the veteran's post-traumatic 
stress disorder was increased to 70 percent.

The veteran, through his representative, has alleged that 
several VA examinations were inadequate and that the veteran 
is entitled to a new examination as well as an independent 
medical opinion with respect to various disabilities.  
38 C.F.R. § 3.328 (1998) states that "[a] determination that 
an independent medical opinion is not warranted may be 
contested only as part of an appeal on the merits of the 
decision rendered on the primary issue by the agency of 
original jurisdiction."  The assertion regarding the 
adequacy of the examination is considered to be a contention 
which may be relevant to a claim for benefits for an 
underlying medical condition, rather than as a claim for a 
separate benefit.  Accordingly, this assertion, as well as 
the request for an independent medical opinion, are not 
listed as separate issues but will be discussed in the 
context of the veteran's claims.  In the substantive appeal 
received in February 1998, a request for adequate reasons and 
bases was also listed as an issue.  However, as the 
requirement of reasons and bases is statutorily mandated 
under the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998) to be present in every final Board decision, this also 
is not a claim for a separate benefit and has not been listed 
as a separate issue.

The current record shows the veteran's claims for service 
connection for a back disability, a bilateral knee 
disability, a bilateral ankle disability and bilateral 
hearing loss were also denied in the June 1997 rating 
decision and that a notice of disagreement was received in 
June 1997.  However, a statement of the case addressing these 
issues has not yet been provided.  The veteran, in his 
substantive appeal, has raised the issue of service 
connection for a kidney disability and the veteran's 
representative, in a February 1998 letter, has raised the 
issues of the veteran's entitlement to special monthly 
compensation by reason of being housebound and an earlier 
effective date for the grant of a total rating for 
compensation purposes based on individual unemployability.  
These matters are referred to the Regional Office (RO) for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The claims of entitlement to service connection for 
chronic prostatitis, peripheral neuropathy, gastroesophageal 
reflux disease and irritable bowel syndrome are not supported 
by cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation.

3.  The current manifestations of the veteran's post-
traumatic stress disorder include high anxiety level, 
uncontrolled, persistent fixation on his past war 
experiences, wide mood swings, intense fears and daily anger 
outbursts, poor sleep and fluctuating energy levels; 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives are not shown.

4.  The current manifestations of the veteran's tinnitus 
include a persistent ringing as the result of acoustic 
trauma.

5.  Current manifestations of post inflammatory melanosis of 
the buttocks are not shown.

6.  The medical issues relating to the claims adjudicated in 
this decision do not involve such complexity or controversy 
as to warrant an independent medical opinion.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
chronic prostatitis, peripheral neuropathy, gastroesophageal 
reflux disease and irritable bowel syndrome are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  An evaluation in excess of 70 percent for post-traumatic 
stress disorder is not for assignment.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § Part 4, Code 9411 (1998).

3.  An evaluation in excess of 10 percent for tinnitus is not 
for assignment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 
4, Code 6260 (1998).

4.  A compensable evaluation for post inflammatory melanosis 
is not for assignment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.20, Part 4, Code 7899-7806 (1998).

5.  An independent medical opinion regarding the claims 
adjudicated herein is not warranted.  38 U.S.C.A. §§ 5109, 
7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that on examination in July 
1966 for entry into service the veteran's abdomen and 
viscera, anus and rectum, upper and lower extremities and 
neurologic system were found to be normal.  Service clinical 
records show that in September 1966 the veteran was seen for 
complaints of frequency and urgency.  He was started on 
Furodantin and Mandelamine.  No further complaints or 
treatment for frequency or urgency were noted.  In January 
1967 the veteran was seen for complaints of diarrhea.  No 
further complaints or treatment for diarrhea were noted.  On 
examination in July 1969 for separation from service, the 
veteran's abdomen and viscera, anus and rectum, upper and 
lower extremities and neurologic system were again found to 
be normal.

Records from St. Elizabeth Hospital reflect that the veteran 
was admitted in August 1969 with a fever, marked malaise and 
generalized aching.  As for his past medical history, it was 
noted that his general health was essentially good with no 
recent severe illness.  It was indicated that he did not have 
any unusual disease while on duty.  A final diagnosis of 
acute mononucleosis was made.

At the time of a November 1969 VA examination it was reported 
that the veteran had developed jungle rot while in service 
and that it had cleared up on his hands but still was on the 
buttock and was much worse in hot weather.  On examination 
there was no distention or tenderness of the digestive system 
and the bowel sounds were  normal, the prostate was not 
enlarged and no neurological abnormalities were noted.  No 
diagnosis of a prostate, gastrointestinal or neurological 
disability was made.

A VA dermatology examination was also conducted in November 
1969.  At this time the veteran related that the lesions on 
his buttocks had cleared three weeks previously.  On 
examination, on the lateral aspect to the right buttock there 
were some one-half to one inch hyperpigmented macules 
involving an area the size of a palm.  It was noted that no 
other pathology was present.  The diagnosis was post 
inflammatory melanosis, right buttock.

In a January 1970 rating decision, service connection was 
granted for post inflammatory melanosis, right buttock, and a 
non-compensable disability evaluation was assigned.

A VA psychiatric examination was conducted in December 1994.  
At this time the veteran described re-living a wide variety 
of stressful circumstances.  He did not describe nightmares 
or flashbacks of an intense type.  He described a limited 
range of interest and the inability to form really close 
relationships with anyone except his wife.  He described 
negative reactions to authority figures, dependent upon his 
perception of their competency.  He had difficulty 
experiencing loving feelings toward others and tended to 
avoid.

The veteran did not demonstrate a sense of foreshortened 
future.  He had frequent difficulty falling asleep which was 
somewhat improved with medication.  Early on he had a great 
deal of difficulty with irritability which had settled some.  
He described a low level of hypervigilance much of the time.  
Exaggerated startle response had diminished a great deal.  
Currently he was looking for work and thought he would get 
back into sales, probably security systems.

The veteran was cooperative and soft spoken.  Associations 
were intact and mood was pretty bland but showed no 
particular disorder.  He described times of feeling depressed 
and it was noted that he had never been treated for 
depression which, at most, appeared to be low level at the 
current time.  He was aware of downward mood changes and 
noted that it interfered with his functioning quite markedly.  
When he was not depressed he could manage sales work.  Memory 
was intact, insight was good and judgment was intact.  The 
diagnosis was post-traumatic stress disorder, chronic, mild 
to moderate.

In a March 1995 rating decision, service connection was 
granted for post-traumatic stress disorder, and a 10 percent 
disability evaluation was assigned.

VA outpatient treatment records reflect that the veteran was 
seen over the period from January 1995 to April 1995 for 
evaluation and treatment of post-traumatic stress disorder.  
The veteran's spouse, in a letter received in April 1995, 
indicated that the veteran had had several episodes of 
inability to control his anger and had had many episodes of 
depression, even to the point of contemplating suicide.  It 
was noted that he could not work for anyone and could not 
stay focused enough to be self-employed.

Another VA psychiatric examination was conducted in April 
1995.  At this time the veteran described a lot of day-
dreaming experiences, intrusive recollections.  He did not 
describe nightmares and did describe avoidance, as much as 
possible, of thoughts and reminders.  He described limited 
interests and a very narrow range of relationships, including 
persisting irritability and anger which interfered with 
relationships.  He described sleep difficulty, difficulty 
concentrating, hypervigilance and startle response.

Associations were intact and mood continued bland with no 
spontaneity.  The veteran was serious and discouraged.  He 
described having been quite depressed a couple of months ago 
but noted that he was better with Prozac.  Mental content 
revealed no evidence of reality distortion.  Memory for 
recent and past events was good, insight was good and 
judgment was intact.  The diagnoses were post-traumatic 
stress disorder, chronic; and depression, not otherwise 
specified.

In a July 1995 rating decision, the disability evaluation for 
the veteran's post-traumatic stress disorder was increased to 
30 percent.

The veteran, in November 1996, initiated claims for increased 
evaluations for his service-connected disabilities as well as 
for service connection for tinnitus.  Additional VA 
outpatient treatment records reflect that the veteran was 
seen over the period from December 1995 to January 1997 for 
treatment of post-traumatic stress disorder.  In September 
1996 it was noted that the veteran had undergone Nissen 
surgery approximately one year previously and in October 1996 
it was noted that the veteran was drinking alcohol daily to 
help him swallow.  A history of gastroesophageal reflux 
disease with Nissen fundoplication in October 1995 was noted.

The veteran, at the time of a March 1997 VA audiologic 
examination, related that there was a periodic ringing in 
both his ears, worse on the right.  He indicated that the 
first incidence of ringing occurred when he was firing a 
rifle and reported that a big gun was fired close to him in 
March 1969 and the ringing began from that time on.

At the time of a March 1997 VA psychiatric examination it was 
noted that the veteran was not regularly employed.  He had 
dreams involving stressful situations, had recurrent 
stressful recollections and attempted to avoid reminders and 
activities related to Vietnam.  He described very 
significantly diminished interests and had definite feelings 
of estrangement from others, essentially relating to 
immediate family and to one friend.  He had persistent 
symptoms of arousal with frequent sleep difficulty, frequent 
occasions of irritability and outbursts of anger, difficulty 
concentrating and periods of a markedly increased sense of 
vigilance.  He described periods of significant depression 
and presented the possibility of aspects of a mood disorder.  
He was having difficulty in a rehabilitation program due to 
difficulty in maintaining energy and concentration.

The veteran was cooperative, not talkative and would give 
information with apparent candor.  Associations were intact 
and he appeared and presented himself as feeling at least 
mildly to moderately depressed, discouraged about how things 
were going and feeling that he was not contributing much.  
Mental content had a fair amount of self-derogation, 
considerable anger toward irresponsible authority figures, 
and concern about aspects of functioning which he saw as 
tending to deteriorate, including relationships and stress 
management.

Memory for recent and past events was intact, insight seemed 
quite good and judgment was intact.  The diagnoses were post-
traumatic stress disorder, chronic; and possible low grade 
cyclic disorder, cyclothymic, milder level of bipolar.  The 
examiner noted that the veteran appeared to have significant 
impairment related to post-traumatic stress disorder symptoms 
and that the veteran was clearly significantly limited in 
occupational and social capacities.

As noted above, a June 1997 rating decision granted service 
connection for tinnitus, and assigned a 10 percent disability 
evaluation; and continued a 30 percent disability evaluation 
for post-traumatic stress disorder.  Later the same month the 
veteran initiated a claim for service connection for a 
prostate condition, peripheral neuropathy, a stomach 
condition and irritable bowel syndrome.

A neurologic examination was conducted for the VA in August 
1997.  It was indicated that the reason for consultation was 
numbness and evaluation for the possibility of a peripheral 
neuropathy.  The veteran related that he had been having 
problems with numbness that went back approximately twenty 
years.  The numbness began in his right foot and then began 
to involve his left foot and then seemed to involve his 
hands, right more then left.  Weakness did not seem to be a 
part of the picture.  The examiner indicated that he did to 
find, on electrodiagnostic studies, any evidence that the 
veteran had a generalized peripheral neuropathy.  A median 
nerve neuropathy involving the distal segment consistent with 
carpal tunnel syndrome was noted.  Following a physical 
examination, the examiner's impression was that the veteran 
did not have a generalized peripheral neuropathy.

At the time of an August 1997 VA general medical examination 
the veteran reported that he had had several problems with 
the first one being painful urination occurring in 1967.  He 
related that he was first treated for a sexually transmitted 
disease but this did not resolve his problem.  He indicated 
that he was having difficulty starting his stream and noted 
pus in his urine as well as green color discharge in his 
clothing.  He stated that they finally realized that it was 
his prostate and treated that; this resolved the problem but 
it recurred multiple times since then, becoming more severe 
in the early seventies and recurring two to three weeks or 
every month thereafter.  He was treated with multiple 
medications which relieved the infection which he was told 
was in his prostate and would always come back.  He was told 
that he had prostate muscular spasms which were relieved by 
sitting in a hot tub; currently he continued to experience 
frequency and some incontinence as well as dribbling and 
dripping after the stream stopped.  He had nocturia once or 
twice nightly.

The veteran stated that he began experiencing heartburn in 
1968 and was told that he had stomach ulcers.  Along with 
this, he began to have frequency with his bowel movements.  
He also had incontinence secondary to this.  His heartburn 
continued on a regular basis until 1995 and he then underwent 
a laparoscopic Nissen fundoplication.  He indicated that he 
was told that he had Barrett's esophagitis.  It was reported 
that a 1993 colonoscopy was normal and that he had a hernia 
repair in 1995.  The impression following examination 
included chronic prostatitis; gastroesophageal reflux disease 
with Barrett's esophagitis beginning in 1968 while on active 
duty; and irritable bowel syndrome.

Records from VA Vocational Rehabilitation include a 
Counseling Record as well as a Supplemental Sheet.  In the 
Supplemental Sheet it was noted that the veteran's post-
traumatic stress disorder affected his ability to work with 
people, deal with stress and handle authority figures.  He 
was found in need of vocational rehabilitation services to 
include formal skill training in an area of work that would 
distance him from working with people on a regular and close 
basis.

Another VA psychiatric examination was conducted in September 
1997.  It was reported that he had intense fears and daily 
anger outbursts which resulted in his failure to obtain and 
maintain employment.  He said that over the years he had made 
multiple attempts to work but invariably failed in working 
because he had difficulties with authority figures and was 
unable to work with others without getting into rage 
reactions on a daily basis.   He slept poorly and his energy 
fluctuated.  He had daily intrusive thoughts and recurrent 
thoughts of ambushes and fire fights that he had experienced 
when he was in the service.  He said that he was also 
extremely hypervigilant and hyperalert.

On examination, the veteran was alert and oriented for time, 
place and person.  He was neatly dressed and groomed.  His 
mood was down.  He denied thoughts of wanting to hurt himself 
or anyone else.  Findings were negative for hallucinations or 
delusional thinking.  He did admit to a feeling of doom and 
gloom for his present and future.  His long term memory was 
intact and his short term memory was poor.  He said he had no 
concentration and was unable to stay on any task.  He was 
assessed to have average intelligence.  The diagnosis was 
post-traumatic stress disorder.

As noted above, the disability evaluation for the veteran's 
post-traumatic stress disorder was increased to 70 percent in 
a December 1997 rating decision.

At the time of a March 1998 VA infectious disability 
examination, the veteran indicated that he was told that a 
fungus grew on his buttock in the area where his pants had 
ripped while in Vietnam, causing itching and infection.  He 
reported that it had spread to his hands and feet and 
occasionally on his knees and elbows.  The condition was 
worse during the summertime and was in remission during the 
cooler weather.  He described blisters and itching which 
then, as he stated, would decay the top layers of skin; this 
gradually got better.  On examination, the veteran's skin was 
very moist and warm.  It was found that there were no lesions 
on the buttocks.  There was a small lesion on the right index 
finger which was healing and had some scaly skin present.  It 
was reported that, otherwise, the skin of the hands, feet, 
knees and elbows were completely clear.  The impression 
included hyperhidrosis with eczema, in remission.

The veteran, at the time of a March 1998 VA psychiatric 
evaluation, stated that the medication he was taking helped 
him maintain stability.  His anxiety level was still high and 
he continued to have uncontrolled, persistent fixation on his 
past war experiences.  He also suffered from wide mood swings 
and daily preoccupation.  He reported that intense fears and 
daily anger outbursts had remained unchanged.  He had 
difficulties with authority figures and was unable to work 
with others.  He reported having poor sleep and fluctuating 
energy levels.  He had daily intrusive and recurrent  
thoughts of ambushes and fire fights.  He had hypervigilance 
and hyperalertness.

On examination, the veteran was alert and oriented for time, 
place and person.  His grooming was adequate.  His mood was 
down and somewhat irritable.  He denied having any thoughts 
of wanting to hurt himself or anyone else.  There was no 
evidence of hallucinations or delusional thinking.  He did 
admit to suffering from feelings of doom and gloom for his 
present and future.  His long term memory and his short term 
memory were grossly intact.  Concentration and attention span 
were poor.  He was assessed to have average intelligence.  
The diagnoses included post-traumatic stress disorder.

At the time of a March 1998 otolaryngology examination the 
veteran indicated that his tinnitus had become so loud that 
it actually hurt him.  The ringing was high-pitched and 
steady and made it hard for him to understand in crowds or 
with background noise.  Following a physical examination and 
audiometrics, the examiner concluded that there was a strong 
possibility of tinnitus.  The examiner noted that he did not 
think it was so severe a problem as to cause the veteran pain 
since his audiometrics were not strongly positive in the 4000 
Hertz range.

Analysis

I.  Service connection

Before the Board may address the merits of the veteran's 
claims for service connection, it must, however, first be 
established that the claims are well grounded.  In this 
regard, a person who submits a claim for VA benefits shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded. 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]." Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990). If the claim is not well grounded there is no duty 
to assist. Struck v. Brown, 9 Vet. App. 145 (1996).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must be 
competent evidence of incurrence or aggravation of a disease 
or injury in service.  This element may be shown by lay or 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
and (3) There must be competent evidence of a nexus between 
the inservice injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In determining whether a claim is 
well grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) (1998) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  If chronicity is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is noted 
during service or during an applicable presumptive period, 
and if competent evidence, either medical or lay, depending 
on the circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In the instant case, the veteran maintains that service 
connection should be granted for chronic prostatitis, 
peripheral neuropathy, gastroesophageal reflux disease and 
irritable bowel syndrome.  While the veteran is certainly 
competent to describe his immediate symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet.App. 
286 (1992).

While the service medical records do reflect that veteran had 
been treated in service on one occasion for urinary frequency 
and urgency as well as on one occasion for diarrhea, neither 
a prostate condition nor irritable bowel syndrome was 
reported at that time or for many years thereafter.  It was 
not until the veteran was examined by the VA in August 1997, 
some twenty-eight years after service,  that diagnoses of 
chronic prostatitis and irritable bowel syndrome were made.  
No competent medical authority has indicated that the veteran 
has either chronic prostatitis or irritable bowel syndrome 
which is related to service.  As for the veteran's claim for 
service connection for peripheral neuropathy, an examination 
conducted for the VA in August 1997 failed to reveal the 
presence of generalized peripheral neuropathy and the veteran 
has not submitted any competent medical evidence to support 
this claim.  As noted above, one of the requirements for 
making a claim well-grounded is that a current disability be 
shown and competent evidence of a nexus between the inservice 
injury or disease and the current disability.

With respect to the remaining service connection issue, 
gastroesophageal reflux disease, at the time of the August 
1997 VA examination the veteran related that he began 
experiencing heartburn in 1968 and was told that he had 
stomach ulcers.  He stated that his heartburn continued on a 
regular basis until 1995 and he then underwent a laparoscopic 
Nissen fundoplication.  He indicated that he was told that he 
had Barrett's esophagitis.  The impression following 
examination included gastroesophageal reflux disease with 
Barrett's esophagitis beginning in 1968 while on active duty.  
While records do confirm that the veteran apparently did 
undergo Nissen fundoplication in 1995, not only were no 
complaints of heartburn noted in the service clinical 
records, but these records do not show that a diagnosis of 
stomach ulcers was made in service and the veteran's abdomen 
and viscera were found to be normal at the time of his 1969 
separation exam.  Moreover, there was no tenderness of the 
digestive system when he was examined by the VA in November 
1969 and no diagnosis of a gastrointestinal disability was 
made at that time.

While the examiner concluded that the veteran has 
gastroesophageal reflux disease with Barrett's esophagitis 
beginning in 1968 while on active duty, this conclusion is 
based solely on history, some expert in nature, provided by 
the veteran which is inconsistent with the contemporaneous 
medical records.  An opinion based upon an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). As this opinion is of no probative 
value, it must be concluded that no competent medical 
authority has indicated that the veteran has gastroesophageal 
reflux disease which is related to service.
The veteran's representative asserts that the veteran should 
have another examination as, although the duty to assist must 
include a thorough and contemporaneous examination, the VA 
examinations did not address whether there was a nexus nor 
did the physicians provide the required opinion regarding 
service incurrence, as required by McNeely v. Principi, 3 
Vet. App. 357 (1992).  He further asserts that the Court of 
Veterans Appeals (Court) mandated in McNeal v. Brown, No. 91-
1775 (U.S. Vet. App. Oct. 8, 1993) that the etiology of the 
claimed condition must be provided by the physician in the 
compensation examination report.  He contends that an 
independent medical opinion is justified by reason of the 
complexity of the case and as the VA examinations were 
inadequate.

Many of the cases the veteran's representative has cited in 
support of the veteran's claim are either single-judge 
nonprecedential decisions, irrelevant, relate to well-
grounded service connection claims or relate to claims for 
increased ratings.  See e.g. Chappell v. Brown, 4 Vet. App. 
384 (1993) (an order vacating and remanding an increased 
rating decision); Oredson v. Brown, 4 Vet. App. 450 (1993) (a 
single-judge summary disposition).  Citing McNeely v. 
Principi, 3 Vet. App. 357 (1992), the veteran's 
representative asserts that the veteran should have another 
examination as, although the duty to assist must include a 
thorough and contemporaneous examination, the  VA 
examinations did not address whether there was a nexus nor 
did the physician provide the required opinion regarding 
service incurrence.  The Board first notes that McNeely 
involved a well-grounded claim (the duty to assist is not for 
application until after the veteran has submitted a well-
grounded claim), secondly it applied to the Board's duty to 
provide adequate reasons and bases, not to the physician 
providing an opinion and finally, that decision was a single-
judge summary disposition and is of no precedential value.  
See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

While the veteran's representative argues that the Court 
mandated in McNeal v. Brown, No. 91-1775 (U.S. Vet. App. Oct. 
8, 1993) that the etiology of the claimed condition must be 
provided by the physician in the compensation examination, 
this was an unpublished, memorandum opinion of the Court and 
is of no precedential value.  Although the representative 
also cites Futch v. Derwinski, 2 Vet. App. 204 (1992), this 
decision addressed the Board's consideration of the evidence 
of record, and did not consider whether or not a VA 
examination which does not consider the question of etiology 
is adequate.

The veteran has submitted no competent medical evidence 
demonstrating that he currently has chronic prostatitis, 
peripheral neuropathy, gastroesophageal reflux disease or 
irritable bowel syndrome which is the result of service.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, supra; see also Harvey v. Brown, 6 
Vet. App. 390, 393-94 (1994).  Thus, these claims may not be 
considered well grounded.  38 U.S.C.A. § 5107.  Since these 
claims are not well grounded, they must, accordingly, be 
denied.  Grottveit v. Brown, supra; Edenfield v. Brown, 8 
Vet. App. 384 (1995), Grivois v. Brown, 6 Vet. App. 136 
(1994).  As no competent evidence has been submitted 
demonstrating that the veteran currently has chronic 
prostatitis, peripheral neuropathy, gastroesophageal reflux 
disease and irritable bowel syndrome as the result of 
service, these claims for service connection are not well 
grounded, and must be denied.

While the representative has requested that an independent 
medical opinion be obtained as he claims that the VA 
examinations were inadequate, this is not a criterion for 
securing an independent medical opinion; independent medical 
opinions are requested by the Board in those cases which are 
warranted by reason of the medical complexity or controversy 
involved.  See 38 U.S.C.A. § 7109.  As these claims are not 
well-grounded, this case is not of such medical complexity or 
controversy as to warrant the opinion of an independent 
expert.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities. Robinette v. Brown, supra.

II.  Increased Evaluations

The veteran is seeking a compensable evaluation for his post 
inflammatory melanosis, right buttock, and increased 
evaluations for tinnitus and post-traumatic stress disorder.  
The Board finds that these claims are "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims that are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disabilities in question 
have been reviewed.  Nothing in the record suggests that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
clinical histories and findings pertaining to these 
disabilities.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  With respect to the veteran's post inflammatory 
melanosis, right buttock, while the veteran is currently 
being rated under Diagnostic Code 7805 for scars, based upon 
the manifestations of the veteran's skin condition, which 
have included lesions and scaly skin, the Board finds that 
this disability should be rated by analogy to eczema.  Under 
the rating criteria for eczema, Diagnostic Code 7806, a 10 
percent disability evaluation is for assignment where there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A non-compensable disability 
evaluation is for assignment with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.

When the veteran was examined in 1998 there was no evidence 
of lesions on the buttocks.  Although the veteran indicated 
that the condition had spread, there was only a small lesion 
on the right index finger which was healing and had some 
scaly skin present.  It was reported that, otherwise, the 
skin of the hands, feet, knees and elbows were completely 
clear.  Applying the applicable case law, statutes and 
regulations to the particular facts of this case, the Board 
finds that, as the veteran is not shown to have any 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, a 10 percent evaluation is not 
appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, Part 4, 
Code 7899-7806.

Turning to the issue of the veteran's post-traumatic stress 
disorder, under Diagnostic Code 9411, a 100 percent 
evaluation is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

When the veteran was examined in March 1997, he reported 
having dreams involving stressful situations, had recurrent 
stressful recollections and attempted to avoid reminders and 
activities related to Vietnam.  He described very 
significantly diminished interests and had definite feelings 
of estrangement from others, essentially relating to 
immediate family and to one friend.  He had frequent 
occasions of irritability and outbursts of anger, difficulty 
concentrating and periods of markedly increased sense of 
vigilance.  He described periods of significant depression.  
Associations were intact and appeared and he presented 
himself as feeling at least mildly to moderately depressed, 
discouraged about how things were going and feeling that he 
was not contributing much.  While mental content had a fair 
amount of self-derogation, considerable anger toward 
irresponsible authority figures, and concern about aspects of 
functioning which he saw as tending to deteriorate, including 
relationships and stress management, memory for recent and 
past events was intact, insight seemed quite good and 
judgment was intact.  The examiner noted that the veteran 
appeared to have significant impairment related to post-
traumatic stress disorder symptoms and that the veteran was 
clearly significantly limited in occupational and social 
capacities.

One year later, when the veteran was again examined, he 
related that the medication he was taking helped him maintain 
stability.  While his anxiety level was still high and he 
continued to have uncontrolled, persistent fixation on his 
past war experiences and he also suffered from wide mood 
swings and daily preoccupation as well as intense fears and 
daily anger outbursts, he nevertheless was adequately 
groomed, and was alert and oriented for time, place and 
person.  Although he had difficulties with authority figures 
and was unable to work with others, he denied having any 
thoughts of wanting to hurt himself or anyone else and there 
was no evidence of hallucinations or delusional thinking.

The veteran reported having poor sleep and fluctuating energy 
levels but his long term memory and his short term memory 
were grossly intact.  As symptoms such as persistent 
delusions or hallucinations; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives are not shown to be resulting from 
his service-connected post-traumatic stress disorder, the 
Board finds that a 100 percent evaluation is not appropriate.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 9411.

The veteran is also seeking an increased evaluation for 
tinnitus.  Under Diagnostic Code 6260, a 10 percent 
disability evaluation will be assigned where the condition is 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  However, this is the maximum disability 
evaluation which may be assigned under this Code for 
tinnitus.  While a 30 percent evaluation will be assigned 
under Diagnostic Code 6204 where tinnitus, as well as 
dizziness and occasional staggering, are the result of 
chronic labyrinthitis, the veteran's tinnitus is apparently 
the result of acoustic trauma and Diagnostic Code 6260 is for 
application.  The Board finds that a disability evaluation in 
excess of 10 percent may not be assigned for the veteran's 
tinnitus. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 6260.

With respect to each of the veteran's above claims for 
increased evaluations, the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107.

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  The nature of the 
original conditions has been reviewed and the functional 
impairment which may be attributed to pain or weakness has 
been taken into account.  38 C.F.R. § 4.40 (1998).  Further, 
the Board finds in this case the disability picture is not so 
exceptional or unusual so as to warrant an evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (1998).


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for chronic prostatitis, 
peripheral neuropathy, gastroesophageal reflux disease and 
irritable bowel syndrome is denied.  Entitlement to an 
increased evaluation for post-traumatic stress disorder, an 
increased evaluation for tinnitus, and a compensable 
evaluation for post inflammatory melanosis is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 21 -
